Exhibit 16.1 December 11, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K Amendment No. 1 dated December 11, 2012, of Bio-Matrix Scientific Group, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal. We have not reviewed nor audited this Company or issued an audit opinion as such. We cannot confirm or deny that the appointment of Seale and Beers, Certified Public Accountants was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Anton & Chia, LLP Anton & Chia, LLP Newport Beach, California CC: Bio-Matrix Scientific Group, Inc. 4700 Spring Street, St 304 La Mesa, California 91942
